


Exhibit 10.21

 

Cimarex Energy Co.

 

[Letterhead of Thomas E. Jorden]

1700 Lincoln Street

 

 

Suite 1800

 

 

Denver, Colorado 80203-4518

 

 

Phone: 303-295-3995

 

 

FAX: 303-295-3494

 

[Cimarex Logo]

 

June 9, 2010

 

John L. Lambuth

18273 E. Euclid Pl.

Aurora, CO 80016

 

Dear John:

 

With this letter I am confirming the substance of the matters you and I
discussed on May 28, 2010.  During that discussion I expressed Cimarex’s belief
that you are an essential member of the Exploration team and that we believe
your skills and commitment are important to the on-going success of Cimarex’s
exploration efforts.

 

Because of our desire to retain you as an essential member of our exploration
program, I am confirming Cimarex’s commitment to pay a Retention Incentive to
you in the amount of $600,000 on June 1, 2014.  That payment is contingent on
your continued employment with Cimarex through that date.  The payment will also
be subject to required federal, state and local wage withholding.

 

If your employment with Cimarex were involuntarily terminated before June 1,
2014, for any reason other than cause (defined as willfully engaging in
misconduct, or committing a business crime or felony), then the Retention
Incentive would become immediately payable in full.  If a “change in control
event” (as defined in Article II(f) of the Cimarex Energy Co. Change in Control
Severance Plan (effective April 1, 2005) referred to as the “Change of Control
Plan”) occurs before June 1, 2014, the $600,000 Retention Incentive will be
immediately payable to you.  Any additional benefits to which you may be
entitled under the Change of Control Plan will be in addition to the Retention
Incentive.  A copy of the Change of Control Plan is attached to this letter for
your reference.

 

John, I want to congratulate you for having earned this Retention Incentive and
thank you for the ongoing contribution you make to Cimarex.  I look forward to
continuing to work with you in the future.

 

Very truly yours,

 

/s/ Thomas E. Jorden

 

 

 

Thomas E. Jorden

 

Executive Vice President — Exploration

 

Cimarex Energy Co.

 

 

--------------------------------------------------------------------------------
